[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15553         ELEVENTH CIRCUIT
                                        Non-Argument Calendar      AUGUST 16, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 1:10-cr-20089-MGC-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                                versus

FRED QUINTON COLLINS,
a.k.a. Reggie,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 16, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Fred Collins appeals his convictions for conspiring to traffic children for

sex, 18 U.S.C. § 1594(c), transporting a minor for commercial sex, id. §§ 2,

1591(a)(1), (b)(2), transporting an individual to engage in prostitution, id. §§ 2,

2421, coercing and enticing individuals to engage in commercial sex, id. §§ 2,

2422(a), inducing a minor to engage in prostitution, id. §§ 2, 2422(b), and

transporting a minor for the purpose of prostitution, id. §§ 2, 2423(a). Collins

challenges the denial of his motion to suppress his cellular telephone, cash,

evidence gathered from his hotel room and the denial of his motions to remove a

prospective juror and obtain an additional peremptory strike. We affirm.

      The district court did not err by denying Collins’s motion to suppress his

cellular telephone. While Collins was a guest at the Clevelander Hotel, its staff

received several complaints that Collins was monitoring three females who were

soliciting guests for sex. Abdiel Arosemena, the director of security at the

Clevelander, reported Collins to the Miami Beach Police Department and officers

surveilled the hotel. The next day, Arosemena asked Captain Larry Bornstein,

who was standing across the street from the hotel, to help evict Collins and other

occupants from his hotel room. See Fla. Stat. § 509.141(1); Zivojinovich v.

Barner, 525 F.3d 1059, 1067 (11th Cir. 2008). When Arosemena, accompanied by

Bornstein and other officers, told Collins in the lobby of the hotel that he was

                                          2
being evicted, Collins withdrew from his pocket a cellular telephone. Based on

the possibility that a telephone call to Collins’s room could place officers or guests

of the hotel in danger or prompt accomplices to destroy evidence, exigent

circumstances permitted Bornstein to seize the telephone. See United States v.

Place, 462 U.S. 696, 701, 103 S. Ct. 2627, 2641 (1983); United States v. Quigley,

631 F.2d 415, 419 (5th Cir. 1980).

      The district court did not err by admitting the cash that Bornstein extracted

from Collins’s pocket. Based on Collins’s response to the notice of eviction and

the possibility that Collins was armed, see United States v. Cruz, 805 F.2d 1464,

1470 n.6 (11th Cir. 1986) (noting a connection between violence, cash, and

prostitution), Bornstein had reasonable suspicion to pat Collins down for weapons,

see Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 1884–85 (1968); United States

v. Acosta, 363 F.3d 1141, 1147 (11th Cir. 2004). Bornstein felt an “unidentifiable

thick wad” in Collins’s pocket, but its “contour or mass [did not] make[] its

identity immediately apparent,” Minnesota v. Dickerson, 508 U.S. 366, 375, 113

S. Ct. 2130, 2137 (1993), so its removal from Collins’s pocket is problematic.

Nevertheless, the cash was admissible under the inevitable discovery doctrine

because of the reasonable probability that the officers “would have obtained the

evidence ‘by virtue of ordinary investigations of evidence or leads already in their

                                          3
possession,’” United States v. Virden, 488 F.3d 1317, 1323 (11th Cir. 2007)

(quoting United States v. Brookins, 614 F.2d 1037, 1048 (5th Cir. 1980)),

involving prostitution and Collins’s pimping of a minor, see United States v.

Delancy, 502 F.3d 1297, 1315 (11th Cir. 2007). Moreover, the failure to exclude

the cash was harmless in the light of other evidence connecting Collins to

prostitution. See id. at 1315 n.12.

      The district court did not err by denying Collins’s motion to suppress

evidence gathered at his hotel room. When Arosemena told Collins that he was

being evicted, Collins replied, “Okay.” At that point, Bornstein and other officers

could reasonably have believed that hotel management had control of and could

admit law enforcement to Collins’s room. See United States v. Mercer, 541 F.3d

1070, 1074–75 (11th Cir. 2008). In any event, Collins did not suffer any invasion

of his right to privacy under the Fourth Amendment when Arosemena knocked on

the door of Collins’s room to evict its occupants and the women who were inside

opened the door. See United States v. Steiger, 318 F.3d 1039, 1045 (11th Cir.

2003). Bornstein and the other officers were permitted to question the women

they observed through the open door, see United States v. Tobin, 923 F.2d 1506,

1511–12 (11th Cir. 1991), and to follow Arosemena into the hotel room, see

United States v. Simpson, 904 F.2d 607, 609–10 (11th Cir. 1990). Evidence

                                         4
observed in the room, in addition to information obtained from the women, gave

the officers probable cause to search for and seize from the hotel room evidence

related to prostitution activities. See Tobin, 923 F.2d at 1511–12. Collins

complains about the admission of evidence acquired from the womens’ cellular

telephones and of their statements to the officers, but “[a]n individual can urge

suppression of evidence only if his Fourth Amendment rights were violated by the

challenged search or seizure,” United States v. Ramos, 12 F.3d 1019, 1023 (11th

Cir. 1994). Collins also complains about the admission of evidence about his

flight from police and testimony from his mother, but he waived his objection by

failing to present his arguments to the district court, Fed. R. Crim. P. 12(b)(3)(C),

(e); see United States v. Lall, 607 F.3d 1277, 1288 (11th Cir. 2010).

      The district court also did not abuse its discretion by denying Collins’s

request to remove from the venire a prospective juror for cause and then refusing

to give him an additional peremptory challenge. Collins admits that his argument

about “constitutional error” is foreclosed by United States v. Martinez-Salazar,

528 U.S. 304, 307, 120 S. Ct. 774, 777 (2000), but he argues that the district court

should have exercised its “supervisory powers” to make him “whole by granting . .

. his request for an additional peremptory challenge,” as provided for under

Florida law, see Busby v. State, 894 So. 2d 88, 103 (Fla. 2004). Although Collins

                                          5
is correct that “[f]ederal courts may exercise their supervisory powers to remedy

violations of recognized rights,” United States v. DiBernardo, 775 F.2d 1470,

1475 (11th Cir. 1985), Collins did not suffer a violation of his right to an impartial

trial, see Martinez-Salazar, 528 U.S. at 315–17, 120 S. Ct. at 781–82; Spivey v.

Head, 207 F.3d 1263, 1273–74 (11th Cir. 2000).

      We AFFIRM Collins’s convictions.




                                          6